Citation Nr: 1538479	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as chloracne, to include as secondary to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition, and, if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision that denied service connection for chloracne and a January 2012 rating decision that declined to reopen the service connection claim for a low back condition.  The Board notes that the issue of entitlement to service connection for a low back condition has not been certified to the Board.  However, such issue has been perfected by the timely filing of a substantive appeal.  Moreover, such certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  Therefore, as such issue has been perfected for appeal, the Board has jurisdiction over it, and it is included on the title page of this decision.  

In July 2012, the Board remanded the claim for chloracne for additional development.

In July 2014, the Board again remanded the claim for chloracne again.  Because there has been substantial compliance with the actions requested in the Board's remand, it is ready for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Board notes that the Veteran's service connection claim for chloracne has been recharacterized as a claim for a skin disorder, as the competent, medical evidence of record shows diagnoses of other skin conditions.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a veteran may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The reopened claim of entitlement to service connection claim for a low back condition is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.

3.  Neither chloracne nor other acneform disease became manifest to a degree of 10 percent or more within one year of service separation; and no other skin disorder is causally or etiologically related to service or was clearly and unmistakably aggravated by service.

4.  In a final decision decided and issued in March 2007, the AOJ denied service connection for a low back condition.

5.  Evidence added to the record since the final March 2007 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure, are not met.  38 C.F.R. §§ 1110, 1112(a), 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The March 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a low back condition is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  These notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 120.

With respect to the Veteran's service connection claim for a skin disorder, a letter dated in May 2008 fully satisfied the duty to notify provisions, prior to initial adjudication of this claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  That letter advised the Veteran of what information and evidence would be needed to substantiate his service connection claim for a skin disorder, as well as what information and evidence should be submitted by the Veteran, and what information would be obtained by VA.  The letter also afforded the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

Under the VCAA, VA also has a duty to assist the claimant in the development of claims by procuring pertinent records and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to acquire or to assist the Veteran in acquiring all relevant, obtainable records pertinent to the matter herein decided.  The file contains the Veteran's service treatment records, VA treatment records, private treatment records, photographs, and statements submitted by the Veteran and his representative.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Based upon the foregoing, the Board finds that all records pertinent to the claim on appeal have been obtained and considered.

The record reflects that VA also assisted the Veteran by affording him a VA examinations in August 2008, April 2009, August 2012, and October 2014, to assess the nature and etiology of his claimed skin disorder.  Collectively, during these examinations, the Veteran was interviewed and examined, and his claims file was reviewed.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for determination of service connection.  Consequently, the Board deems these examinations collectively sufficient to adjudicate the Veteran's service connection claim, and that no further examination is necessary.

Additionally, the Board finds there has been substantial compliance with its July 2012 and July 2014 remand directives.  The Board notes that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries, 22 Vet. App. at 105; see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  In accordance with these remands, the record shows that the Veteran was invited to submit additional medical evidence in support of his claim, medical examinations (found to be adequate, as explained above) were provided in August 2012 and October 2014, the claim was re-adjudicated, and supplemental statements of the case were issued to the Veteran and his representative.  Accordingly, the Board finds that there has been substantial compliance with the mandates of these remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini, 1 Vet. App. at 546 (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his service connection claim for a skin disorder.

II.  Service Connection --  Skin Disorder

The Veteran contends that he developed a skin disorder, possibly chloracne, due to his exposure to herbicides while serving in Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, neither chloracne nor any other of the Veteran's diagnosed skin disorders is listed among those chronic diseases specified in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is inapplicable as it relates to such skin disorder. 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran's personnel files show that he served in Vietnam from October 1965 to January 1966 and is therefore presumed to have been exposed to certain herbicide agents.

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The specified diseases include chloracne or other acneform diseases consistent with chloracne.  Additionally, chloracne or other acneform diseases consistent with chloracne must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 3.307(a)(6)(ii).

However, even if a veteran is not entitled to presumptive service connection for a disease claimed as due to herbicide exposure, VA must also consider the claim on a direct service-connection basis, to include as due to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Likewise, when a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Id.  

Additionally, a veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 .

However, aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows: 

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.

Id. at 1096.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a September 1963 Report of Medical Examination, the Veteran's skin was noted as normal.  Service treatment records are silent for any complaints of, treatment for, or diagnoses related to any skin disorder.  In a January 1966 Report of Medical History, the Veteran denied having or having had any skin diseases.

A March 2008 private treatment record shows that the Veteran was assessed with chloracne and prescribed antibiotics for this condition.  The Veteran's chief complaint was noted as "[q]uestion about Chloracne."  Examination of the skin revealed no abnormal skin lesions.

VA treatment records from August 2001 to May 2014 are silent for silent for any complaints of, treatment for, or diagnoses referable to any skin disorder.

In June 2014, the Veteran received VA treatment for a mid-back sebaceous cyst which was removed.  The cyst had been present for about 2 years.

In August 2008, the Veteran underwent VA examination, during which he complained of breakouts on his face for many years which he had treated with antibiotics with some improvement, although he had to discontinue the medication due to other side effects.  Upon examination of the Veteran's skin, the examiner diagnosed the Veteran with sebaceous hyperplasia, malleal cysts, and open comedones, concluding that these skin disorders were not likely caused by a result of herbicide exposure during the Veteran's service in Vietnam.

In April 2009, the Veteran underwent VA examination again.  The Veteran reported that he has had problems with cystic acne all of this life that began when he was a teenager.  The Veteran disclosed that he was never treated for his skin problems even when he was in service.  The Veteran stated that he has had skin problems mostly on his upper back and face but never sought treatment because he thought this was normal for his age, as a teenager.  The examiner noted that the Veteran still currently has some problems with blackheads on his face and papules on his upper back, which occur intermittently but are always present to some extent.  The examiner also noted that the Veteran has never been seen by a dermatologist for his acne, further observing that the Veteran's private physician, not a dermatologist, had diagnosed him with chloracne in March 2008.

Upon examination, the examiner determined that the Veteran's acne was not currently active except for one small subcutaneous lesion on his posterior left upper arm, although he noted old acne scars on the Veteran's back.  The examiner diagnosed the Veteran with sebaceous hyperplasia, malleal cysts, and open comedones, noting that there was no active disease at the time of the examination.  The examiner concluded that the Veteran's present skin condition was less likely than not chloracne and less likely than not caused by herbicide exposure based upon the Veteran's bouts of acne when he was young.

In August 2012, the Veteran underwent another VA examination.  The Veteran stated that he had acne as a teen but did not seek any medical treatment for this condition.  Additionally, the Veteran revealed that he did not have any problems with any aggravation of his skin while in service.  He also disclosed that the onset of his cysts occurred about 10 to 15 years ago and that he has not sought medical treatment for these but instead squeezes the cysts himself.  Upon examination, the examiner noted the presence of a 2 centimeter sebaceous cyst on the middle of the Veteran's back, a 1 centimeter sebaceous cyst on the Veteran's left upper arm, and superficial acne affecting less than 40 percent of the Veteran's face and neck.  The Veteran was diagnosed with sebaceous hyperplasia and acne vulgaris.  The examiner concluded that the Veteran's skin condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression in service because the Veteran did not experience an increase in his acne during or due to service or at any point soon after leaving service as he himself admitted, the development of sebaceous cysts did not begin until many years after leaving service.

In October 2014, the Veteran underwent VA examination yet again.  The Veteran reported that his skin lesions developed over time perhaps about 3 to 4 years ago, although he has had "pimples" all of his life.  More recently, the Veteran had been seen at a VA healthcare facility for a biopsy which showed that he had a sebaceous (epidermal inclusion) cyst.  The examiner diagnosed the Veteran with sebaceous (epidermal inclusion) cysts.  The examiner concluded that it is less likely as not that the Veteran's sebaceous cysts are related to or caused by service as such skin lesions developed many years after his Vietnam service.  According to the Veteran's and Agent Orange Report, 2012, the examiner noted that "[i]f chloracne occurs, it appears shortly after the chemical exposure, not after a long latent period; therefore, new cases of chloracne among Vietnam veterans would not be the result of exposure during the Vietnam War."  Therefore, the examiner opined that it is less likely than not that there is a connection between the Veteran's sebaceous cysts and Vietnam service since his cysts did not occur until decades after service.  The examiner further concluded that the sebaceous cysts were not a pre-existing condition and so could not have been aggravated by service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a skin disorder must be denied.

Service personnel records show that the Veteran served in the Republic of Vietnam from October 1965 to January 1966 and is therefore presumed to have been exposed to certain herbicides.

As noted above, service treatment records are silent for any complaints, treatment, or diagnoses referable to any skin condition.  In a September 1963 Report of Medical Examination, the Veteran's skin was noted as normal.  In a January 1966 separation Report of Medical History, the Veteran denied having or having had any skin diseases.

While the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam, the regulations specifically state that chloracne or other acneform disease must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 3.307(a)(6)(ii).  In this regard, his last presumed exposure occurred in 1966.  However, there is no evidence that he manifested chloracne or other acneform disease to a compensable degree within one year following such exposure, as the Veteran has not alleged and neither does the medical evidence show that he developed chloracne either in service or within a year of his Vietnam service.

With respect direct service connection, the Board finds that the preponderance of the evidence weighs against a finding of medical nexus to service for a skin disorder and the Veteran's service.

The first element of service connection is demonstrated by private and VA medical records showing various skin-related diagnoses, including sebaceous hyperplasia, malleal cysts, open comedones, acne vulgaris, and sebaceous cysts.  Although the Board notes that there is a March 2008 private medical record in which the Veteran was assessed with chloracne, the Board does not credit such diagnosis as the private examiner's report contains conflicting and unreliable findings: the private clinician found that the Veteran had "no abnormal skin lesions" but nevertheless diagnosed the Veteran with chloracne without providing any explanation or basis for the diagnosis.  Moreover, the Board is strongly persuaded by the more thorough medical reports of the various VA examiners, none of whom found that the Veteran carried a diagnosis of chloracne despite repeated examination of the Veteran.

Regardless, the determinative element of his direct service connection claim is whether there is a causal nexus between an in-service disease or injury (to include exposure to herbicides) and his currently diagnosed skin disorders.  As explained below, the competent medical evidence regarding a causal nexus is against the Veteran's claim.

The Board places the greatest probative weight on the opinions of the VA examiners who reviewed the Veteran's history in detail, considered his lay statements, provided examinations, and found that the Veteran's skin disorders were not related to his military service, or worsened by it.  Collectively, these opinions comprise the only competent and probative opinions concerning the etiology of the Veteran's skin disorders of record.

Both the August 2008 and April 2009 VA examiners found that the Veteran's sebaceous hyperplasia, malleal cysts, and open comedones were not related to the Veteran's service, including his exposure to herbicides.  In particular, the April 2009 VA examiner noted that the Veteran had experienced bouts of acne prior to service, therefore explaining that service could not have caused any such skin disorders.  Additionally, the October 2014 VA examiner opined that the Veteran's sebaceous cysts were not directly related to his service because their onset occurred decades after service and, incidentally, were not a pre-existing condition and so could not have been aggravated.  The Board further notes that outside of the March 2008 private treatment record, there is no medical evidence showing treatment of a skin disorder until June 2014, let alone any medical evidence suggesting that any nexus exists between any of the Veteran's skin disorders and his service.

Finally, to the extent that the evidence shows that the Veteran has a skin condition that pre-existed service, the August 2012 VA examiner found that that the Veteran's sebaceous hyperplasia and acne vulgaris clearly and unmistakably existed prior to service but were clearly and unmistakably not aggravated beyond their natural progression in service because the Veteran did not experience an increase in his skin symptoms during service or at any point soon after leaving service.  Furthermore, the Board notes that the Veteran himself admitted that he did not have any problems with any aggravation of his skin while in service.

Finally, as for any direct assertions by the Veteran or his representative that there exists a medical relationship between any of the Veteran's claimed skin disorders and service, the Board finds that such assertions provide no persuasive support for these claims.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's skin disorders is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of medical nexus are not competent and, thus, have no probative value.

For all of the foregoing reasons, the Board finds that the claim for service connection for skin disorder, claimed as chloracne, to include as due to herbicide exposure, must be denied on the merits.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Request to Reopen - Low Back Condition

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a low back condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Historically, the Veteran's claims for a low back condition were previously denied in 1985 and 2007.  In November 1985, the AOJ denied the Veteran's claim for service connection for a back disability, as the service medical records were negative for complaints, treatment, findings or diagnosis of back disability and post-service records did not show any contemporaneous diagnosis of a back disability.  Most recently, in March 2007, the AOJ denied the Veteran's request to reopen a claim for service connection a low back condition because it apparently determined that a statement from the Veteran's private physician, Dr.Cummings, that the Veteran's back was injured in service by another soldier jumping on his back was insufficient to show that the Veteran had a back condition in service.  The relevant evidence of record considered for these denials consisted of the Veteran's service treatment records; military personnel records; a May 2006 statement from Dr. Cummings; private and VA medical records dating to March 2007; and lay statements.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On March 30, 2007, the Veteran was advised of the decision and his appellate rights.  However, the Veteran did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2014).  As a result, the AOJ's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the March 2007 rating decision includes new VA treatment records dating from March 2007 and new statements from the Veteran.  The Board finds that the evidence received since the March 2007 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

In this regard, the AOJ previously denied the Veteran's claim for service connection for a lower back condition on the basis that there was no evidence showing that he had a back condition in service.  Evidence received since the March 2007 rating decision includes a December 2007 VA chest x-ray which revealed "degenerative change of the dorsal spine."  Additionally, the Veteran submitted a statement in November 2012 that the same incident-a soldier jumping on his back-that led to his weeks-long, in-service hospitalization and treatment for a hydrocele (for which the Veteran is service-connected) also simultaneously resulted in his alleged in-service his back injury.  He further claims that during this period of hospitalization, his back had healed.  Such evidence relates to unestablished facts necessary to substantiate the claims for service connection for a low back condition.  Accordingly, this for service connection is reopened.


ORDER

1.  Service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure, is denied.

2.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for a low back condition.  The record shows that he has never been afforded a VA examination to assess the nature and etiology of this condition.  The Veteran alleges that his back was injured in service when another service-member jumped on his back.  This incident also led to another injury to his scrotum, leading to the development of a right hydrocele, which resulted in a weeks-long hospitalization, during which he claims that his back healed while he was treated for the hydrocele.  Service treatment records confirm treatment for a right hydrocele, including a right hydrocelectomy in October 1964 resulting in his admission until November 1964 although they are silent for any reference to a back condition or injury.  A May 2006 letter from the Veteran's private physician, Dr. Cummings indicates that the Veteran reported that sustained injury to his back (and which resulted in a right hydrocelectomy) when a soldier jumped on his back while he was doing push-ups.  A December 2007 VA x-ray shows degenerative changes in the Veteran's dorsal spine.  Under these circumstances, the Board finds that examination to obtain appropriate medical opinion to determine the nature and etiology of the Veteran's claimed back condition is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board's review of the record reveals that not all of the records of the Veteran's hospitalization for a right hydrocelectomy from October 1964 until November 1964 at the Fort Sill U.S. Army Hospital.  Such records, if available may be relevant if they show any complaints, treatment, or diagnoses related to a back condition, as the Veteran alleged his back was also injured by the same incident leading to the right hydrocele.  Therefore, such inpatient and/or clinical records should be obtained.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from March 2014 to the present should be associated with the claims file.


1.  Obtain the Veterans clinical and/or inpatient records of his treatment and hospitalization at the base hospital at Fort Bragg, North Carolina from 1973 and 1974.

1.  Obtain the Veterans clinical and/or inpatient records from October 1964 until November 1964 during his admission to the Fort Sill U.S. Army Hospital.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all VA treatment records dated from August 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  VAX

4. readjudicate





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


